NOTICE OF ALLOWANCE
Claims 1, 3-8, 10-15, 17-18, 20, and 22-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend the claims as follows:

17. (Original) The method of claim [[16]] 15 wherein the tilt side-channel further comprises a clutch control.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A method for automatically adjusting a user interface based on tilt position of a digital drawing board, the method comprising: using a sensor to determine that the digital drawing board has a first tilt position, wherein the first tilt position is based on a first absolute angle; providing for display a first user interface associated with the first tilt position, wherein the first user interface is associated with a first use mode; sensing, by the sensor, that the digital drawing board has moved from the first tilt position to a second tilt position, wherein the second tilt position is based on a second absolute angle; automatically providing for display a second user interface associated with the second tilt position, wherein the second user interface has different functionality than the first user interface and the second user interface is associated with a second use mode that is different than the first use model revealing a tilt side channel in response to sensing that the digital drawing board is moving from the first tilt position to the second tilt position; and hiding the tilt side channel in response to sensing that the digital drawing board has stopped moving “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 

Regarding claim 10, the recitation of “A device comprising: a tiltable screen with a sensor, wherein the tiltable screen may be fixed in a stable tilt position; a processor; and memory storing computer executable instructions that when executed by the processor cause the device to: determine, by the sensor, a first tilt position of the screen, wherein the first tilt position is based on a first absolute angle; display on the screen a first user interface associated with the first tilt position and a first use mode, wherein the first user interface is based on an application running on the device; sense, by the sensor, that the screen is moving from the first tilt position to a second tilt position, wherein the second tilt position is based on a second absolute angle; automatically transition the display on the screen from the first user interface to a second user interface associated with the second tilt position, wherein the second user interface3U.S. Patent Application Serial No. 16/907,028Amendment dated February 28, 2022 Reply to Office Action of November 29, 2021has different functionality than the first user interface and the second user interface is associated with a second use mode that is different than the first use mode; revealing a tilt side channel in response to sensing that the digital drawing board is moving from the first tilt position to the second tilt position; and hiding the tilt side channel in response to sensing that the digital drawing board has stopped moving “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 

Regarding claim 15, the recitation of “A method for automatically adjusting a user interface based on tilt position of a digital drawing board, the method comprising: determining, by a sensor, a first tilt position of the digital drawing board, wherein the first tilt position is based on a first absolute angle; displaying a first user interface associated with the first tilt position, wherein the first user interface is based on an application running on the digital drawing board and the first user interface is associated with a first use mode; sensing, by the sensor, that the digital drawing board is moving from the first tilt position to a second tilt position, wherein the second tilt position is based on a second absolute angle; automatically transitioning from the first user interface to a second user interface associated with the second tilt position, wherein the second user interface has different functionality than the first user interface and the second user interface is associated with a second use mode that is different than the first use mode: and revealing a tilt side channel, in response to sensing that the digital drawing board is moving from the first tilt position until the digital drawing board reaches the second tilt position or stops moving “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621